DETAILED ACTION
This action is responsive to the application filed on 03/03/2021. Claims 1-19 are pending in the case. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both the top left button shown in FIG. 1 and the bottom right button shown in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a learning button 115” as described in the specification.  Any structural detail that is 

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:
Claim 7
Claim 19 recites, “optimate a task area”, (emphasis added). This appears to be an inadvertent typographical error. For examination purposes, Examiner assumes the limitation to read, “ optimize a task area”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-6 recite the limitation "the buttons".  There is insufficient antecedent basis for this limitation in the claim as the independent claim recites, “a keypad” and “a learning button”, but does not recite “buttons”. For examination purposes, Examiner assumes the system to include buttons.

Claim 6 recites the limitation "flashing the backlight" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no  a backlight”.

Claims 15 and 16 recite the limitation "the user" in the final line of each claim.  There is insufficient antecedent basis for this limitation in the claim as there is no preceding limitation of “a user”. For examination purposes, Examiner assumes the limitation to read, “ a user”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, 11, 12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman et al. (US 20160258209 A1), hereinafter Berman.

Regarding Claim 1, Berman teaches:
A system comprising: (automated shade control and/or notification (ASCN) system 100 [0051])
a processor; (centralized control system (CCS) [0051], The various CCS 110 components or any other components discussed herein may include one or more of the following:… a processor for processing digital data [0057])

configured for controlling a window shade; and (allow a user to control motors 130 for multiple window coverings [0054])
a learning button configured to instruct the processor to acquire data about conditions associated with an override request, wherein the override request overrides an automation routine, and wherein the processor adjusts the automation routine based on the conditions associated with the override request. (artificial intelligence/self-learning (e.g., User can log when they manual override the window covering. Program logs the pertinent environmental conditions at the time and performs trending. When similar conditions come up again it recommends that the user may want to override the window coverings based on previous history); [0039] ADI 105 may comprise one or more override buttons to facilitate manual operation of one or more window coverings, motors 130 and/or ADIs 105. [0056] The touch screen may also be used... to provide override capabilities of the shade position to move a shade to a more desired location [0058] CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or 

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Berman teaches:


Regarding Claim 7, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the keypad interfaces with at least one of (an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])
a POE network, an internet or (The various system components may be independently, separately or collectively suitably coupled to the network via data links which includes, for example, a connection to an Internet Service Provider (ISP)… [0200])
a private network. (virtual private network (VPN) [0199])

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Berman teaches:


Regarding Claim 9, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the keypad is configured to receive weather conditions. (In various embodiments, the analysis systems may include outdoor environmental conditions such as… internet-based weather sources [0037] the system can further optimize this based on predictive inputs such as satellite feeds on local weather and the use of devices that capture pictures of the sky [0048] an input digitizer coupled to the processor for inputting digital data;… The user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot.RTM., Blackberry.RTM.), cellular phone and/or the like. [0057] CCS 110 may also be configured with one or more browsers, remote switches and/or touch screens to further facilitate access and control of ASCN 100 [0058])

Regarding Claim 11, the rejection of Claim 1 is incorporated.
Berman teaches:
further comprising a proximity sensor. (occupancy/vacancy sensors [0038] motion sensors, [0074])

Regarding Claim 12, the rejection of Claim 1 is incorporated.
Berman teaches:


Regarding Claim 15, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is further configured to acquire information about the user associated with the override request. (The system can incorporate additional data into its analysis such as the occupant's calendar information (e.g., on vacation for 1 week), the company's calendar information (e.g., company holiday party), ... preferences, profiles, social media information (e.g., Twitter, Facebook, etc), [0033] A "consumer profile" or "consumer profile data" may comprise any information or data about a consumer that describes an attribute associated with the consumer (e.g., a preference, an interest, demographic information, personally identifying information, and the like). [0181])

Regarding Claim 16, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is further configured to transmit queries to obtain more information from the user about the override request. (CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade position from the touch screen. The function may also record the user's manual adjustment of the window coverings. This data may be saved in a database associated with CCS 110 and used to fine tune ASCN 

Regarding Claim 17, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is further configured to track time and conditions associated with the override request. (artificial intelligence/self-learning (e.g., User can log when they manual override the window covering. Program logs the pertinent environmental conditions at the time and performs trending. When similar conditions come up again it recommends that the user may want to override the window coverings based on previous history); [0039] CCS 110 algorithms may use occupant-initiated override log data to learn what each local zone occupant prefers for his optimal shading. This data tracking may then be used to automatically readjust zone-specific CCS 110 algorithms to adjust one or more sensors 125, motors 130, notification modules 135 and/or other ASCN 100 system components to the needs, preferences, and/or desires of the occupants at a local level. That is, ASCN 100 may be configured to actively track each occupant's adjustments for each occupied zone and actively modify CCS 110 algorithms to automatically adapt to each adjustment for that particular occupied zone. CCS 110 algorithms may include a touch screen survey function. For example, this function may allow a user to select from a menu of reasons prior to overriding a shade 

Regarding Claim 19, the rejection of Claim 1 is incorporated.
Berman teaches:
wherein the processor is further configured to optimate a task area. (Five basic characteristics of light include quantity, spectrum, distribution, timing and duration. Other factors to consider include light not just being to support vision requirements in order to facilitate work/tasks taking place in a space [0045], the system optimizes or improves exposure to proper daylight levels, for example, during day shift since shades can regulate this exposure [0047])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Holmberg (US 20070213090 A1), hereinafter Holmberg.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein one or more of the buttons is a capacitive button.

Holmberg teaches:


Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]) and touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein one or more of the buttons is a capacitive button, as taught by Holmberg.

One would have been motivated to make such a modification so that capacitance change may be detected by pressure sensing logic to cause a vibration so that the user knows a terminal has registered an input signal associated with a key (Holmberg [0056]).

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the buttons include haptic feedback.


wherein the buttons include haptic feedback. (Displacement logic 350 may include logic to cause a displacement, such as a vibration, in response to an action, such as a user action or an action performed in response to an instruction from control logic 310 or processing logic 210. Implementations of displacement logic 350 may include linear or nonlinear magnetic actuators, linear or nonlinear piezoelectric actuators, etc. In one implementation of terminal 100, displacement logic 350 may be used to provide tactile or haptic feedback to a user. For example, a user may exert a pressure on keypad area 110 at a location corresponding to key 112A. When the user has exerted a pressure, or force, that exceeds a determined threshold, displacement logic 350 may cause a portion of terminal 100 to vibrate so that the user knows terminal 100 has registered an input signal associated with key 112A. [0056])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]) and touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein the buttons include haptic feedback, as taught by Holmberg.



Regarding Claim 5, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the buttons include visual feedback.

Holmberg teaches:
wherein the buttons include visual feedback. (For example, the numbers keypad layout may use displacement techniques to let a user know when terminal 100 has registered an input associated with keys 112A-L. Assume that a user places his/her finger on key 112C in FIG. 5A (i.e., the number 3). Terminal 100 may vibrate or provide some other feedback (e.g., audible, visual, tactile, etc.) to let the user know that an input associated with key 112C has been received by terminal 100 [0063])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]) and touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein the buttons include visual feedback, as taught by Holmberg.
.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Kulp (US 20170070842 A1), hereinafter Kulp.

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the buttons include visual feedback by at least one of changing backlight levels or flashing the backlight. 

Kulp teaches:
wherein the buttons include (the user may be able to hold down interactive buttons, dials, and/or like mechanisms in order to increase or decrease the amount of usage of a particular resource, to change the settings regarding a particular resource, and/or the like. In some implementations, holding down a button and/or the like may allow the user to override current settings temporarily in order to achieve an immediate effect [0032])
visual feedback by at least one of changing backlight levels or flashing the backlight. (a user can press a heat/cool blast interface option 1102… notify the user visually that a particular option and/or routine is being implemented… the resource management device may have a light-manipulation action that causes ambient lights 

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein the buttons include visual feedback by at least one of changing backlight levels or flashing the backlight, as taught by Kulp.

One would have been motivated to do make such a modification to provide at-a-glance knowledge of the device's operation (Kulp [0050]).

Regarding Claim 18, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the keypad includes a light of a first color, in response to the system being in automation mode.

wherein the keypad includes a light of a first color, in response to the system being in automation mode. (The resource management device can reflect light onto the wall on which the resource management device is equipped with and/or mounted using LED lights and creating a "Halo" effect (also described herein as a light-manipulation action). [0049] In an Eco Mode, the light-manipulation action can glow in a green (e.g., "Seeding Green") when the resource management device is in eco mode. [0055] An eco mode (e.g., an Eco IQ) can allow the resource management device to learn user habits, and learn how to efficiently meet user needs while using less energy [0046])

Given that Berman teaches that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]), touch screens to further facilitate access and control of ASCN 100 (Berman [0058]) and the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include wherein the keypad includes a light of a first color, in response to the system being in automation mode, as taught by Kulp.

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Stein et al. (US 6140987 A), hereinafter Stein.

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Berman teaches:
further comprising an ambient light sensor (CCS 110 may thus assess data received from one or more photometers in order to see if the ambient lighting level is above a particular threshold [0163])

Berman may not explicitly disclose:
adjust backlighting levels based on ambient light levels.

Stein teaches:
further comprising an ambient light sensor configured to adjust backlighting levels based on ambient light levels. (During times when the ambient background light is relatively high, it is necessary that the backlighting be relatively intense so that the display may be seen. When the ambient light is low, it is preferred that the backlighting be sufficient to illuminate the LCDs but relatively low enough so as not to be distracting... an optional photosensor 30 is provided on the face of the PCB to detect when the ambient light has fallen below a predetermined threshold, thereby indicating to 

Given that Berman teaches an ambient light sensor, that the user may interact with the system via any input device such as a keypad, keyboard, mouse, kiosk, personal digital assistant, handheld computer (e.g., Palm Pilot®, Blackberry®), cellular phone and/or the like (Berman [0057]) and touch screens to further facilitate access and control of ASCN 100 (Berman [0058]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad and ambient light sensor of Berman to include adjust backlighting levels based on ambient light levels, as taught by Stein.

One would have been motivated to make such a modification to provide an improved touchscreen, particularly suited for use in residential or commercial automation systems, which provides a consistent, easy to use interface (Stein [col. 1, lines [5-10]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Mullet et al. (US 20120031571 A1), hereinafter Mullet.

Regarding Claim 13, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:


Mullet teaches:
further comprising a configuration tool mode that allows configuring settings of the keypad. (In preferred embodiments, the remote control is a wireless transmitter that has several shade position buttons that are associated with various commands to move the shade 22 to different positions. The buttons activate switches that may be electro-mechanical, such as, for example, momentary contact switches, etc, electrical, such as, for example, a touch pad, a touch screen, etc. Upon activation of one of these switches, the wireless transmitter sends a message to the motorized roller shade 20 that includes a transmitter identifier and a command associated with the activated button. In preferred embodiments, the remote control is pre-programmed such that each shade position button will command the shade to move to a predetermined position. Additionally, remote control functionality may be embodied within a computer program, and this program may be advantageously hosted on a wireless device, such as an iPhone. [0119] it is determined whether the "LearnLimit," Learn25," "Learn50," or "Learn75" flag is set and, if so, flow returns to step 3605 to monitor for messages [0134], When the 25% button has been pressed for five seconds or more, it is determined in step 3812 if the Learn25 flag is set and, if yes, the current position is set as the 25% position in step 3814 [0137], If the 50% button has been pressed for five seconds or more, it is determined in step 3946 whether the Learn50 flag is set and, if it is set, the current position is set as the 50% position in step 3948 [0143], If the 75% button has been 

Given that Berman teaches "fully open" position of a window covering, a "halfway open" position, a "fully closed" position and any number of predefined window covering positions may be utilized (Berman [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch screen keypad of Berman to include further comprising a configuration tool mode that allows configuring settings of the keypad, as taught by Mullet.

One would have been motivated to make such a modification so that each position may be reprogrammed by the user to set one or more custom positions (Mullet [0116])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berman in view of Kummer et al. (US 20170212488 A1), hereinafter Kummer.

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Berman may not explicitly disclose:
wherein the processor is further configured to adjust the automation routine back to a pre-existing automation routine, in response to the override request violating an eco-friendly result.


wherein [a] processor is further configured to adjust [an] automation routine back to a pre-existing automation routine, in response to [an] override request violating an eco-friendly result. (the user input received via EOS user interface 704 overrides automated control decisions made by EOS 302. For example, the manual subplant loads provided via EOS user interface 704 may override the recommended subplant loads determined by high level optimizer 330. In some embodiments, EOS 302 determines whether the manual subplant loads would cause EOS 302 to violate an optimization constraint... if the manual subplant loads would cause EOS 302 to violate an optimization constraint, EOS 302 may not override the recommended subplant loads determined by high level optimizer 330... use the recommended subplant loads and satisfy the optimization constraint [0148])

Given that Berman teaches that the system may include communicating the information regarding the deviation to at least one of an automated shading system, a building management system, an artificial lighting control system, a glass controller or an HVAC system (Berman [0011]), motion sensors may be employed in order to track one or more occupants and change reactive control algorithms in certain spaces, such as conference rooms, during periods where people are not present in order to optimize energy efficiency (Berman [0068]) and depending on user preference, climate conditions, energy expenditure targets, and the like, the priority of a certain algorithm may be raised and/or lowered (Berman [0155]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

One would have been motivated to do so because it allows the user to view the predicted effects of the manual subplant loads before the manual subplant loads take effect ([0149] Kummer]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sloo et al. (US 20120203379 A1) - User friendly interface for control unit, including fast, intuitive alteration of scheduled setpoints including learned setpoints.
Matsuoka et al. (US 20130103622 A1) - Automated control-schedule acquisition within an intelligent controller
Kozloski et al. (US 20130102852 A1) - Controlling devices based on physiological parameteres.
Mullet et al. (US 20160127530 A1) - System and Method for Wireless Communication With and Control of Motorized Window Coverings
Hall et al. (US 20190071926 A1) - Local and Cloud Based Wireless Control of Motorized Window Coverings including a learning module that may provide additional information regarding how the user uses the window covering in a certain room


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179